Citation Nr: 0921406	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  08-04 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse 
for Department of Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	John C. Currin 


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from November 1951 to 
December 1954.  

This appeal arises from a July 2007 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the appellant recognition 
as the Veteran's spouse for the purpose of VA death benefits.  

With regard to representation, in June 2008, the appellant 
submitted a VA Form 21-22a, Appointment of Attorney or Agent 
as Claimant's Representative, appointing her brother as 
accredited service organization representative as required 
under 38 C.F.R. § 20.605.  In June 2008, the Board received 
the representative's correspondence noting that he was 77 
years old and having difficulty traveling and asked if VA 
would provide a lawyer under the circumstances.  In closing, 
the representative noted that he had submitted a VA Form 21-
22a to be considered the appellant's agent.  The Board does 
not find this correspondence from the representative to be a 
withdrawal of representation.  Thus, he is listed above.


FINDINGS OF FACT

1.  A certificate of marriage indicates the appellant and the 
Veteran were married on December [redacted], 1953; a Decree of 
Dissolution terminated the marriage of the Veteran and the 
appellant on October [redacted], 1974.  

2.  A certificate of marriage indicates the Veteran was 
married to R.L.C. on November [redacted], 1974.  There is no Decree 
of Dissolution of record terminating the marriage of the 
Veteran and R.L.C. but there is acknowledgement from the 
Veteran that he and R.L.C. were divorced in July 1979.  The 
record indicates that eight days after the divorce, the 
Veteran murdered R.L.C.  

3.  A certificate of marriage indicates the Veteran was 
married to C.C.M. on February [redacted], 1980.  


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
surviving spouse of the Veteran have not been met.  38 
U.S.C.A. § 101(3) (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 
3.205 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may proceed with the issue on appeal at this time 
without reviewing the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 
38 C.F.R. §§ 3.102, 3.159.  The United States Court of 
Appeals for Veterans Claims has held that, in a case where 
the law is dispositive of the claim, the claim should be 
denied for lack of legal merit under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  That court has also held that 
the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive in the matter.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).

DIC benefits may be paid to the surviving spouse of a Veteran 
who died of a service-connected disability.  38 U.S.C.A. § 
1310 (West 2002).  The appellant claims VA DIC benefits as 
the surviving spouse of the Veteran, who died in December 
2006.  She contends that they were divorced because the 
Veteran wanted to marry a younger woman.    

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a Veteran at the time of the 
Veteran's death, and who lived with the Veteran continuously 
from the date of marriage to the date of the Veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the Veteran without the fault 
of the spouse).  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. 
§ 3.50 (2008).  A spouse of a Veteran is a person whose 
marriage to the Veteran is valid according to the law of the 
place where the parties resided at the time of the marriage 
or the law of the place where the parties resided when the 
right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 
38 C.F.R. § 3.1(j) (2008).  

The file contains documentation of the marriage between the 
Veteran and the appellant in Indiana in December 1953.  In 
October 1974, they were divorced in the state of Indiana.  
Subsequently, the Veteran remarried, divorced his second 
wife, murdered his second wife, and remarried for the third 
time.  He remained married to his third wife until his death 
in prison in December 2006.

The appellant does not dispute that she and the Veteran were 
divorced, but rather, that she is entitled to monetary 
support the Veteran had from VA because she was married to 
him for 21 years and raised his six children without help.

As noted above, DIC benefits for a "surviving spouse" are 
only authorized if the claimant was the spouse of a Veteran 
at the time of the Veteran's death.  At the time of his 
death, they were divorced.  In fact, the Veteran was married 
to his third wife at the time of his death.  Payments of 
monetary benefits from the Federal Treasury must be 
authorized by statute, regardless of extenuating 
circumstances or claims of fairness.  See, e.g., Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. 
Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 
Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 
(1994).  In other words, unless an individual meets all of 
the requirements of a particular law, he or she is not 
entitled to the benefit; indeed the benefit cannot be 
awarded, regardless of the circumstances.  

Based on the evidence delineated above, which is not disputed 
by the appellant, it is clear that the Veteran and appellant 
were divorced at the time of the Veteran's death in December 
2006.  Therefore, the appellant does not meet the 
requirements of recognition as the Veteran's surviving spouse 
and her claim must be denied.

The legal criteria governing one's status as a surviving 
spouse are clear and specific, and the Board is bound by 
them.  In this case, they do not provide a basis upon which a 
favorable decision can be rendered.  The law in this case is 
dispositive; therefore, the appellant's claim must be denied 
based on a lack of entitlement under the law.  Sabonis, 6 
Vet. App. at 430.


ORDER

Entitlement to recognition as the Veteran's surviving spouse 
for VA death benefits is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


